IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOHN G. BERGDOLL REGISTERED             :   No. 37 MAP 2017
VOTER OF THE COMMONWEALTH OF            :
PENNSYLVANIA,                           :   Appeal from the Order of the
                                        :   Commonwealth Court at No. 6 MD 2017
                 Appellant              :   dated July 12, 2017.
                                        :
                                        :
           v.                           :
                                        :
                                        :
ROBERT TORRES, ACTING                   :
SECRETARY OF THE DEPARTMENT OF          :
STATE AND FOR THE                       :
COMMONWEALTH OF PENNSYLVANIA            :
AND THE GENERAL ASSEMBLY OF             :
THE COMMONWEALTH OF                     :
PENNSYLVANIA,                           :
                                        :
                 Appellees


                                    ORDER


PER CURIAM                                       DECIDED: January 18, 2018
     AND NOW, this 18th day of January, 2018, the order of the Commonwealth Court

is hereby AFFIRMED.